      Case 3:17-cv-02183-MEM Document 26-1 Filed 11/08/18 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                   :
                                                :
                                    Plaintiff   :        CIVIL ACTION - LAW
                                                :
           v.                                   :
                                                :
SUSQUEHANNA COUNTY,                             :        NO. 3:17-CV-2183-MEM
                                                :
                                  Defendant     :

                                         ORDER

      AND NOW, this _________ day of _______________, 2018, it is hereby

ORDERED that the deadlines in the above-captioned action are extended as

follows:

      1)        Dispositive Motions shall be due on November 21, 2018

      2)        Expert reports from the Plaintiff are due on or before December 10,

                2018; from the Defendant on or before January 10, 2019; and

                supplementations, if any, by Plaintiff will be due on or before

                February 11, 2019 and by the Defendant on or before March 11,

                2019.



                                          ___________________________________
                                          Malachy E Mannion
                                          United States District Judge
